department of the treasury internal_revenue_service washington d c q ne i tax_exempt_and_government_entities_division aug uniform issue list tek pat ls kkk kk kk legend taxpayer a financial_institution s amount a plan x fund y dear this is in response to your request dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling big_number shares of fund y stock taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer a’s involvement with the medical_condition of his wife and daughter as well as his own medical_condition at the time taxpayer a further represents that amount a has not been used for any other purpose taxpayer a has submitted documentation evidencing his wife’s his daughter’s and his own illnesses during the 60-day period on date taxpayer a requested a distribution from plan x for the purpose of rolling over the investment into a traditional individual_retirement_account ira the distribution was split into two parts a cash distribution of amount a and big_number shares of fund y stock which included both before-tax shares and after-tax page shares the cash distribution of amount a was sent directly to financial_institution s in a trustee-to-trustee transfer and was timely deposited into taxpayer a’s traditional_ira the stock_distribution of big_number shares of fund y stock were sent as stock certificates to taxpayer a’s home address taxpayer a was unaware at the time that the stock certificates would be sent to his home address prior to the distribution taxpayer a’s disabled daughter gave birth to a baby with underdeveloped lungs and digestive system taxpayer a and his wife provided full time care for their disabled daughter and her baby taxpayer a’s wife suffered back and knee problems as a result of the constant care they were required to provide leaving taxpayer a as the sole caregiver for all of them in january of taxpayer a was diagnosed with melanoma which was removed within the same month in april of taxpayer a was diagnosed with glaucoma on date taxpayer a discovered the stock certificates and requested that financial_institution s deposit them into a roth_ira taxpayer a paid the income_tax on this transfer in and however due to an error on the part of financial_institution s the shares of stock were not deposited into a roth_ira taxpayer a discovered in that the before-tax shares of fund y stock were not in a roth_ira but were in a regular non-retirement brokerage account while financial_institution s was correcting this mistake they discovered that neither the before-tax shares nor the after-tax shares were deposited into a roth_ira account and both were in non-retirement brokerage accounts at this time financial_institution s also discovered that taxpayer a’s request to deposit the shares into a roth_ira was not made within the required 60-day time period based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement in sec_402 of the code with respect to the distribution from plan x totaling big_number shares of fund y stock sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 page sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to taxpayer a’s involvement with the medical_condition of his wife and daughter as well as his own medical_condition at the time therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from plan x totaling big_number shares of fund y stock taxpayer a is granted a period of days from the issuance of this ruling letter to contribute the big_number shares of fund y stock into a roth_ira provided ail other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of the big_number shares of fund y stock into a roth_ira will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 page sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
